                                      Case 4:20-cv-01152-LPR Document 1-1 Filed 09/29/20 Page 1 of 2
    JS 44 (Rev. 09/19)
                                                                                          CIVIL COVERSHEET                                    4:ZD-c.v, 1152-LPR
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as reguired by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
               Equal Employment Opportunity Commission                                                                   Dillard's Inc.

        (b)    County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant   _P~u~la=s=k~i________
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                         NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.

        (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
               Pamela B. Dixon, Trial Attorney
               EEOC, Little Rock Area Office, 820 Louisiana Street, Suite 200
               Little Rock, AR 72201 (501) 324-5065

    II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                                    (For Diversity Cases Only)                                          and One Box/or Defendant)
a,: I      U.S. Government                 03       Federal Question                                                                           PTF      DEF                                             PTF       DEF
              Plaintiff                               (US. Government Not a Party)                             Citizen of This State           O I      O I       Incorporated or Principal Place        O 4      0 4
                                                                                                                                                                    of Business In This State

02         U.S. Government                 04       Diversity                                                  Citizen of Another State        0   2    0     2   Incorporated and Principal Place       0 5      0 5
              Defendant                               (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                                                               0   3    0     3   Foreign Nation                         0 6      0 6

IV NATUREOFSUIT (Place a11 "X" in One Box Only)                                                                                                          Click here for: Nature of Suit Code Descriotions.
I              CONTRACT                                                    TORTS                                 FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STA TOTES              I
    0   110 Insurance                       PERSONAL INJURY                          PERSONAL INJURY           0 625 Drug Related Seizure          o 422 Appeal 28 use 158              0 375 False Claims Act
    0   120 Marine                        0 3 IO Airplane                       0 365 Personal Injury -              of Property 21 USC 88 I       0 423 Withdrawal                     0 376QuiTam(31 USC
    0   130 Miller Act                    0 315 Airplane Product                       Product Liability       0 690 Od,er                               28 USC 157                            3729(a))
    0   140 Negotiable Instrument                Liability                      0 367 Health Care/                                                                                      0 400 State Reapportionment
    0   150 Recovery of Overpayment       0 320 Assault, Libel &                      Pharmaceutical                                                   PROPERTY Rir.HTS                 0 410 Antitrust
             & Enforcement of Judgment           Slander                              Personal Injury                                              0 820 Copyrights                     0 430 Banks and Banking
    0   15 I Medicare Act                 0 330 Federal Employers'                    Product Liability                                            0 830 Patent                         0 450 Commerce
    0   152 Recovery of Defaulted                Liability                      0 368 Asbestos Personal                                            0 835 Patent - Abbreviated           0 460 Deportation
             Student Loans                0 340 Marine                                 Injury Product                                                    New Drug Application           0 4 70 Racketeer Influenced and
             (Excludes Veterans)          0 345 Marine Product                         Liability                                                   0 840 Trademark                             Corrupt Organizations
    0   153 Recovery of Overpayment              Liability                          PERSONAL PROPERTY                       LABOR                      S(H   IALSE<"IUll ·y             0 480 Conswner Credit
             of Veteran's Benefits        0 350 Motor Vehicle                   0 370 Other Fraud              0 710 Fair Labor Standards          0   861 HIA (1395ff)                        (15 USC 1681 or 1692)
    0   160 Stockholders' Suits           0 355 Motor Vehicle                   0 371 Truth in Lending                Act                          0   862 Black Lung (923)             0 485 Telephone Consun1er
    0   190 Other Contract                      Product Liability               0 380 Other Personal           0 720 Labor/Management              0   863 DIWC/DIWW (405(g))                  Protection Act
    0   I 95 Contract Product Liability   0 360 Od,er Personal                        Property Damage                 Relations                    0   864 SSID Tide XVI                0 490 Cable/Sat TV
    0   196 Franchise                           Injury                          0 385 Property Damage          0 740 Railway Labor Act             0   865 RSI (405(g))                 0 850 Securities/Commodities/
                                          0 362 Personal Injury -                     Product Liability        0 751 Family and Medical                                                        Exchange
                                                Medical Malnractice                                                   Leave Act                                                         0 890 Other Statutory Actions
I             REAL PROPERTY                   CIVIL RIGHTS                        PRISONER PETITIONS           0 790 Other Labor Litigation            FEDERAL TAX SUITS                0 89 I Agricultural Acts
 0      2 IO Land Condemnation            0 440 Other Civil Rights                 Habeas Corpus:              0 791 Employee Retirement           0 870 Taxes (U.S. Plaintiff          0 893 Environmental Matters
 0      220 Foreclosure                   0 441 Voting                          0 463 Alien Detainee                 Income Security Act                 or Defendant)                  0 895 Freedom of Infom,ation
 0      230 Rent Lease & Ejectrnent       OJ: 442 Employment                    0 510 Motions to Vacate                                            0 871 IRS-Third Party                       Act
 0      240 Torts to Land                 0 443 Housing/                              Sentence                                                           26 use 7609                    0 896 Arbitration
 0      245 Tort Product Liability                Accommodations                0 530 General                                                                                           0 899 Administrative Procedure
 0      290 All Od,er Real Property       0 445 Amer. w/Disabilities -          0 535 Dead, Penalty                    IMMIGRATION                                                             Act/Review or Appeal of
                                                  Employment                         Other:                    0 462 Naturalization Application                                                Agency Decision
                                          0 446 Amer. w/Disabilities -          0    540 Mandamus & Od,er      0 465 Other Inunigration                                                 0 950 Constitutionality of
                                                  Other                         0    550 Civil Rights                Actions                                                                   State Statutes
                                          0 448 Education                       0    555 Prison Condition
                                                                                0    560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confinement

V. 0 RIG IN (Place an "X" in One Box Only)
~ I Original                 O 2 Removed from                      0     3     Remanded from              0 4 Reinstated or       O 5 Transferred from            O 6 Multidistrict              0 8 Multidistrict
           Proceeding                 State Court                              Appellate Court                 Reopened                   Another District               Litigation -                  Litigation -
                                                                                                                                          (specify)                      Transfer                      Direct File
                                              Cite the U.S. Civil Statute under which you are filing (J)o not cite jurisdictional statutes unless divers/Jy):
                                               Title VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991
VI. CAUSE OF ACTION                                                                   =----------------...aa.-------------------
                                             1-B-r-ie-f-de-s-cr-ip_ti_o_n_of_c_a_us_e_:
                                               To correct unlawful employment practices on the basis of race, Black
    VII. REQUESTED IN     0                          CHECK IF THIS IS A CLASS ACTION                              DEMAND $                                     CHECK    YES    only if demanded in complaint:
         COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                  JURY DEMAND:                 ?1"( Yes     • No
    VIII. RELATED CASE(S)
                                                  (See instructions):
          IFANY                                                                                                                                        DOCKET NUMBER
    DATE


    FOR OFFICE USE ONLY

        RECEIPT#                      AMOUNT                                              APPL YING IFP                                JUDGE                             MAG.JUDGE
                             Case 4:20-cv-01152-LPR Document 1-1 Filed 09/29/20 Page 2 of 2
JS 44 Reverse (Rev. 09/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CML COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the fonn as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box l or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U .S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over divenity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.    Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
